28 N.J. 519 (1959)
147 A.2d 244
JULIA SARNER, PLAINTIFF,
v.
SIDNEY SARNER, DEFENDANT.
IN THE MATTER OF SIDNEY SARNER, CHARGED WITH CONTEMPT, APPELLANT.
The Supreme Court of New Jersey.
Argued December 15, 1958.
Decided January 5, 1959.
*525 Mr. Aaron W. Nussman argued the cause for the appellant (Messrs. Back, Nussman & Rose, attorneys).
Mr. James A. Major argued the cause for the respondent.
*526 PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge CONFORD in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices HEHER, WACHENFELD, BURLING, JACOBS, FRANCIS and PROCTOR  7.
For reversal  None.